** EMERGENCY FUND — RETIREMENT SYSTEM — DEFRAY CONTRIBUTIONS ** THE ATTORNEY GENERAL MAY NOT SUBSTITUTE HIS JUDGMENT FOR THAT OF THE STATE EMERGENCY FUND BOARD AS TO THE EXISTENCE OF AN EMERGENCY; AND IT IS FOR THE BOARD TO DETERMINE, IN EACH CASE, WHETHER THE FINDINGS SUBMITTED BY THE AGENCY ESTABLISH THAT AN EMERGENCY HAS ARISEN WHICH WAS NOT FORESEEN OR REASONABLY FORESEEABLE BY THE LEGISLATURE.  THE BOARD'S DISCRETION SHOULD BE EXERCISE IN ACCORDANCE WITH THE LEGAL PRINCIPLES ANNOUNCED THEREIN, AND IN THE ATTACHED OPINION.  (GOVERNOR, CAPITAL EXPENDITURES) CITE: 63-434, 62 Ohio St. 139.46 [62-139.46], 62 Ohio St. 139.42 [62-139.42], 62 Ohio St. 139.45 [62-139.45] (CHARLES NESBITT)